Motion by appellants to stay execution of judgment of foreclosure and sale, pending appeal, denied. Motion by appellants to appeal as poor persons and for an extension of time to perfect appeal, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellants’ typewritten brief. Appellants are directed to file six copies of their typewritten brief and to serve one copy on respondents. Appellants’ time to perfect the appeal is extended to the March Term, beginning February 27, 1961; appeal ordered on the calendar for said term. Antonio Mareno, Esq., having consented to serve without compensation, is hereby assigned as counsel for appellants to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.